DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed March 4, 2020. Claims 1-13 are pending. Claims 1-10 have been amended. New claims 11-13 have been added. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/20 and 9/16/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Despite the language “[t]he steerable catheter 20 according to,” the claim does not depend from any other claim and may be incomplete.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferry (US 2006/0144408) in view of Tonazzini et al. (US 2017/0292502) (“Tonazzini” hereinafter).
In regards to claim 1, Ferry discloses a steerable catheter 20 comprising:
a proximal end 26 (see at least par 0014), 
a distal end 24 (see at least par 0014), 
a lumen 28 extending between the proximal end 26 and the distal end 24  (see at least par 0014),
at least one magnet 60 at the proximal end 26 (see at least par 0018); and, 
at least one variable stiffness portion (40, 42, 44, 46, 48, 50, 52) comprising: 
a cavity in a longitudinal section of the catheter 20 (see at figs. 1-3 and least par 0016).
Ferry discloses a steerable catheter, as described above, that fails to explicitly teach a catheter comprising additional control elements, wherein the cavity is filled with a liquid-solid material, wherein the variable stiffness of said at least one variable stiffness portion is based on a phase change between a liquid phase and a solid phase of a liquid-solid material contained in the cavity, wherein the phase of the liquid-solid material is influenced by through the additional control elements.  
However, Tonazzini teaches that it is known to provide a device comprising additional control elements (40, 440a, 440b, 440b), wherein the cavity is filled with a liquid-solid material 20, wherein the variable stiffness of said at least one variable stiffness portion (VSS a, VSS b, VSS c) is based on a phase change between a liquid phase and a solid phase of a liquid-solid material 20 contained in the cavity, wherein the phase of the liquid-solid material 20is influenced by through the additional control elements (40, 440a, 440b, 440b) (see at least figs. 1A-B & 15A and par 0027-0031 & 0073).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the catheter of Ferry with additional control elements, wherein the cavity is filled with a liquid-solid material, wherein the variable stiffness of said at least one variable stiffness portion is based on a phase change between a liquid phase and a solid phase of a liquid-solid material contained in the cavity, wherein the phase of the liquid-solid material is influenced by through the additional control elements as taught by Tonazzini since such a modification would amount to applying a known technique (i.e. as taught by Tonazzini) to a known device (i.e. as taught by Ferry) ready for improvement to achieve a predictable result such as providing a catheter having an adjustable stiffness (see at least par 0001 of Tonazzini)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 2, Ferry discloses the steerable catheter 20 according to claim 1, that fails to explicitly teach a catheter wherein the liquid-solid phase transition is based on heating or cooling the liquid-solid material. However, Tonazzini teaches that it is known to provide a device wherein the liquid-solid phase transition is based on heating or cooling the liquid-solid material 20 (see at least figs. 1A-B & 15A and par 0027-0031 & 0073). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the catheter of Ferry wherein the liquid-solid phase transition is based on heating or cooling the liquid-solid material as taught by Tonazzini since such a modification would amount to applying a known technique (i.e. as taught by Tonazzini) to a known device (i.e. as taught by Ferry) ready for improvement to achieve a predictable result such as providing a catheter having an adjustable stiffness (see at least par 0001 of Tonazzini)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 3, Ferry discloses the steerable catheter 20 according to claim 2, that fails to explicitly teach a catheter wherein the control elements comprise a resistive wire heating coil. However, Tonazzini teaches that it is known to provide a catheter wherein the control elements comprise a resistive wire heating coil (40, 440a, 440b, 440b) (see at least figs. 1A-B & 15A and par 0027-0031 & 0073). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the catheter of Ferry wherein the control elements comprise a resistive wire heating coil as taught by Tonazzini since such a modification would amount to applying a known technique (i.e. as taught by Tonazzini) to a known device (i.e. as taught by Ferry) ready for improvement to achieve a predictable result such as providing a catheter having an adjustable stiffness (see at least par 0001 of Tonazzini)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
   In regards to claim 4, Ferry discloses the steerable catheter 20 according to claim 1, wherein the at least one variable stiffness portion comprises at least one longitudinal section with an outer flexible tube and radially a cross-section of the variable stiffness closing walls, and wherein the liquid-solid material is provided between the outer flexible tube and said closing walls. However, Tonazzini teaches that it is known to provide a device wherein the at least one variable stiffness portion comprises at least one longitudinal section with an outer flexible tube and radially a cross-section of the variable stiffness closing walls, and wherein the liquid-solid material is provided between the outer flexible tube and said closing walls (see at least figs. 9A-B and par 0063-0064). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the catheter of Ferry wherein the at least one variable stiffness portion comprises at least one longitudinal section with an outer flexible tube and radially a cross-section of the variable stiffness closing walls, and wherein the liquid-solid material is provided between the outer flexible tube and said closing walls as taught by Tonazzini since such a modification would amount to applying a known technique (i.e. as taught by Tonazzini) to a known device (i.e. as taught by Ferry) ready for improvement to achieve a predictable result such as providing a catheter having an adjustable stiffness (see at least par 0001 of Tonazzini)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 5, Ferry discloses the steerable catheter 20 according to claim 1, that fails to explicitly teach a catheter wherein the at least one variable stiffness portion comprises at least one double-walled longitudinal section with an outer flexible tube and an inner flexible tube and radially a cross-section of the variable stiffness portion closing walls, wherein the liquid-solid material is provided between the flexible tubes and said closing walls. However, Tonazzini teaches that it is known to provide a device wherein the at least one variable stiffness portion comprises at least one double-walled longitudinal section with an outer flexible tube and an inner flexible tube and radially a cross-section of the variable stiffness portion closing walls, wherein the liquid-solid material is provided between the flexible tubes and said closing walls (see at least figs. 9A-B and par 0063-0064). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the catheter of Ferry wherein the at least one variable stiffness portion comprises at least one double-walled longitudinal section with an outer flexible tube and an inner flexible tube and radially a cross-section of the variable stiffness portion closing walls, wherein the liquid-solid material is provided between the flexible tubes and said closing walls as taught by Tonazzini since such a modification would amount to applying a known technique (i.e. as taught by Tonazzini) to a known device (i.e. as taught by Ferry) ready for improvement to achieve a predictable result such as providing a catheter having an adjustable stiffness (see at least par 0001 of Tonazzini)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 6, Ferry discloses the steerable catheter 20 according to claim 2, wherein the control elements comprise direct heating through electrodes provided across cross-section of the catheter 20 between at least two positions in a longitudinal direction axis. However, Tonazzini teaches that it is known to provide a device wherein the control elements comprise direct heating through electrodes 40 provided across cross-section of the catheter 20 between at least two positions in a longitudinal direction axis (see at least fig. 15 and par 0027-0028). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the catheter of Ferry wherein the control elements comprise direct heating through electrodes provided across cross-section of the catheter 20 between at least two positions in a longitudinal direction axis as taught by Tonazzini since such a modification would amount to applying a known technique (i.e. as taught by Tonazzini) to a known device (i.e. as taught by Ferry) ready for improvement to achieve a predictable result such as providing a catheter having an adjustable stiffness (see at least par 0001 of Tonazzini)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claims 7-8, while Ferry discloses the steerable catheter 20 according to claim 2 comprising an inner flexible 22 and outer flexible tube (see at least fig. 1 and par 0015), Ferry discloses the steerable catheter 20 according to claim 2, that fails to explicitly teach a catheter wherein the control elements comprise direct heating through electrodes provided across the catheter as helical electrodes provided between inner side of an outer flexible tube and outer side of an inner flexible tube; wherein the helical electrodes are attached at the inner side of the outer flexible tube. However, Tonazzini teaches that it is known to provide a device with wherein the control elements comprise direct heating through electrodes 40 provided across the device 30 (see at least figs. 1A-B & 15A and par 0027-0031 & 0073). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the catheter of Ferry wherein the control elements comprise direct heating through electrodes, as taught by Tonazzini provided across the catheter, as taught by Ferry, as helical electrodes, as taught by Tonazzini, provided between inner side of an outer flexible tube and outer side of an inner flexible tube as taught by Ferry; wherein the helical electrodes, as taught by Tonazzini, are attached at the inner side of the outer flexible tube as taught by Ferry since such a modification would amount to applying a known technique (i.e. as taught by Tonazzini) to a known device (i.e. as taught by Ferry) ready for improvement to achieve a predictable result such as providing a catheter having an adjustable stiffness (see at least par 0001 of Tonazzini)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).

In regards to claims 9 & 11, Ferry as modified by Tonazzini discloses the steerable catheter 20 according to claim 2 that fails to explicitly teach a catheter, wherein the liquid-solid phase transition is based on heating or cooling of the liquid-solid material  through Peltier elements, provided in a wall; wherein the Peltier elements are provided in an inner wall of the cavity for the liquid-solid material. However, since Tonazzini teaches that heating elements (40, 440a, 440b, 440b) (see at least figs. 1A-B & 15A and par 0027-0031 & 0073), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the catheter of Ferry as modified by Tonazzini wherein the liquid-solid phase transition is based on heating or cooling of the liquid-solid material  through Peltier elements, provided in a wall; wherein the Peltier elements are provided in an inner wall of the cavity for the liquid-solid material as claimed since Peltier elements are known types of heaters/coolers; doing so would provide a catheter having an adjustable stiffness (see at least par 0001 of Tonazzini)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).  
In regards to claim 10, Ferry discloses the steerable catheter 20 according to claim 2, that fails to explicitly teach a catheter wherein wiring for the electrodesis provided within the at least one variable stiffness portion as connecting wires provided in a longitudinal direction of the catheter. However, Tonazzini teaches that it is known to provide a device 30 wherein wiring for the electrodes 40 is provided within the at least one variable stiffness portion as connecting wires provided in a longitudinal direction of the device 30 (see at least figs. 1A-B & 15A and par 0027-0031 & 0073). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the catheter of Ferry wherein wiring for the electrodesis provided within the at least one variable stiffness portion as connecting wires provided in a longitudinal direction of the catheter thereof as taught by Tonazzini since such a modification would amount to applying a known technique (i.e. as taught by Tonazzini) to a known device (i.e. as taught by Ferry) ready for improvement to achieve a predictable result such as providing a catheter having an adjustable stiffness (see at least par 0001 of Tonazzini)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
11. (New) The steerable catheter 20 according to claim 9,.  
In regards to claim 12, Ferry discloses the steerable catheter 20 according to claim 1, further comprising a functional tip, wherein wiring for the functional tip is provided within the at least one variable stiffness portion as connecting wires provided in a longitudinal direction of the catheter 20 (see at least figs. 1-3 and par 0018).  
In regards to claim 13, Ferry discloses the steerable catheter 20 according to claim 1, wherein at least one exterior magnetic field is provided to influence a direction of the proximal end 26 of the steerable catheter 20 (see at least figs. 1-3 and par 0018).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/           Primary Examiner, Art Unit 3791